Carpinello, J.
Appeal from an order of the Family Court of Saratoga County (Hall, J.), entered March 16, 2004, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 4, for modification of a prior child support order.
These divorced parents of one child have been before this *991Court previously (Matter of Dudla v Dudla, 9 AD3d 546 [2004]; Dudla v Dudla, 304 AD2d 1009 [2003]). Now at issue is an order of Family Court dismissing a modification petition filed by petitioner seeking to eliminate his obligation to pay his pro rata share of the child’s health insurance costs. In essence, he claims that respondent does not actually pay for the child’s health insurance; rather, according to petitioner, it is provided at no cost by her employer. Following a trial, a Support Magistrate determined that respondent does pay for the child’s health insurance and thus dismissed the petition. Family Court thereafter dismissed petitioner’s written objections, prompting this appeal.
We affirm. At trial, respondent and her employer unequivocally testified that, although respondent receives individual health insurance coverage as a benefit of employment, she is obligated to pay the additional cost for family coverage. Both also unequivocally testified that respondent pays cash for this additional expense on a monthly basis. Written receipts were admitted into evidence verifying this arrangement. As the uncontradicted evidence readily supports the finding that respondent pays for the child’s health insurance, petitioner remains obligated to reimburse her for his 40% pro rata share of this expense and his modification petition was thus properly dismissed {see generally Matter of Kaltwasser v Kearns, 235 AD2d 738, 739-740 [1997]).
Given the narrow issue presented by the modification petition, petitioner was not entitled to full financial disclosure from respondent (see generally Matter of Welsh v Lawler, 144 AD2d 226, 227 [1988], appeal dismissed 73 NY2d 917 [1989], lv denied 74 NY2d 604 [1989]). His remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Mugglin and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.